In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00395-CV

MICHAEL MAGGRET AND TIFFANY                  §    On Appeal from the 141st District
MAGGRET, Appellants                               Court

                                             §    of Tarrant County (141-318628-20)
V.
                                             §    June 3, 2021

RAMSEY’S RODS AND RESTORATION,               §    Memorandum Opinion by Justice
Appellee                                          Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and the case is remanded to the trial court for further proceedings consistent

with this opinion.

      It is further ordered that Appellee Ramsey’s Rods and Restoration shall pay all

of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell